Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Robert B. O’Rourke [Reg. No. 46972]
The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
intercepting, by power management firmware in a computer system, a request initiated by an operating system of the computer system for entry into a sleep state, the computer system comprising a processor coupled to a dynamic random access memory (DRAM) and a non- volatile random access memory (NVRAM), the NVRAM being byte-rewritable by the processor, wherein the DRAM provides a portion of system memory address space for the computer system, wherein, the NVRAM provides another portion of the system memory address space for the computer system and wherein the power management firmware is stored in the NVRAM; 

upon occurrence of a wake event, returning control from the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187